USDC IN/ND case 1:18-cr-00083-HAB-SLC document 201 filed 11/13/20 page 1 of 5


                                UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF INDIANA
                                    FORT WAYNE DIVISION

UNITED STATES OF AMERICA                             )
                                                     )
v.                                                   )        Cause No. 1:18-CR-83-HAB
                                                     )
BRADLEY COX                                          )

                                          OPINION AND ORDER

         This matter comes before the Court on Defendant’s Request for Ruling Regarding Potential

Exhibits (ECF No. 193), filed on November 11, 2020. The Court held a hearing on Defendant’s

Request, as well as other pre-trial matters, on November 12, 2020. Although the Court found the

matter moot at that hearing, after further consideration the Court now enters this Opinion and

Order.

         While the Request is not a model of clarity, the Court has been able to discern that

Defendant is concerned about his access, or lack thereof, to the materials the Government plans to

use in its case-in-chief. Specifically, Defendant wants access to the evidence made available to

him for review in preparation for trial1, including “restricted” evidence, which the Court

understands to be digital records that contain instances of child pornography, at trial. Defendant

asserts that he needs access to the restricted evidence to prepare his own exhibits and, generally,

to use the evidence during his cross and direct examinations. At the very least, Defendant wants

to bring a printer to the courtroom so that he can print specific portions of the restricted evidence

for use as exhibits.



1
  Defendant filed a Motion for Temporary Release (ECF No. 168) on October 23, 2020, seeking release up to and
through the pending trial. One of the bases for the motion was Defendant’s limited availability to review evidence in
the possession of the Government in preparation for trial. At the final pre-trial conference, the Court ordered the
Government, Defendant’s standby counsel, and the United States Marshall’s Service to coordinate times to allow
Defendant to review the evidentiary materials. Thereafter, the USMS transported Defendant to the courthouse on
seven occasions, totaling a minimum of twenty-eight hours, to review the evidence.
USDC IN/ND case 1:18-cr-00083-HAB-SLC document 201 filed 11/13/20 page 2 of 5


       The Government objects to Defendant having unfettered access to the restricted evidence

during trial. Citing to 18 U.S.C. § 3509(m), the Government argues that it is prohibited from

providing copies of the restricted evidence to Defendant. Instead, the Government proposes to

have the restricted evidence available, in digital format, at its counsel table, permitting Defendant

access to the evidence only during Defendant’s cross and direct examinations.

       Since the hearing, the Court has had the opportunity to more fully consider the language

of 18 U.S.C. § 3509(m) as well as the sparse interpreting case law. The relevant statutory provision

provides:

       (m)     Prohibition on reproduction of child pornography.—

               (1)     In any criminal proceeding, any property or material that constitutes
                       child pornography (as defined by section 2256 of this title) shall
                       remain in the care, custody, and control of either the Government or
                       the court.

               (2)     (A)     Notwithstanding Rule 16 of the Federal Rules of Criminal
                       Procedure, a court shall deny, in any criminal proceeding, any
                       request by the defendant to copy, photograph, duplicate, or
                       otherwise reproduce any property or material that constitutes child
                       pornography (as defined by section 2256 of this title), so long as the
                       Government makes the property or material reasonably available to
                       the defendant.

                       (B)     For the purposes of subparagraph (A), property or material
                       shall be deemed to be reasonably available to the defendant if the
                       Government provides ample opportunity for inspection, viewing,
                       and examination at a Government facility of the property or material
                       by the defendant, his or her attorney, and any individual the
                       defendant may seek to qualify to furnish expert testimony at trial.

18 U.S.C. § 3509(m)(1), (2). The Government’s argument is premised on (2)(A), specifically the

language requiring a court to deny “any request by the defendant to copy, photograph, duplicate,

or otherwise reproduce any property or material that constitutes child pornography.”




                                                 2
USDC IN/ND case 1:18-cr-00083-HAB-SLC document 201 filed 11/13/20 page 3 of 5


       The Court understands the Government’s position, but it must disagree. In interpreting a

statute, a court must read the whole statutory text, considering the purpose and context of the

statute. Senne v. Vill. of Palatine, Ill., 695 F.3d 597, 601 (7th Cir. 2012). The Court cannot

conclude, as the Government seems to suggest, that § 3509(m) acts as a bar to Defendant’s access

to child pornography for Defendant’s use during trial. This reading is contrary to the plain language

of the statute, which prohibits copying but requires that “the Government makes the property or

material reasonably available to the defendant.” 18 U.S.C. § 3509(m)(2)(A). Accordingly, the

Court must proceed with the understanding that § 3509(m) contemplates a defendant having access

to restricted child pornography evidence under the appropriate circumstances. See United States v.

Knellinger, 471 F.Supp.2d 640, 644 (E.D. Va. 2007) (recognizing that “while [§ 3509(m)’s]

restrictions are serious and significant, they have limited reach.”).

       There is no suggestion in this case that the Government has not made the restricted

evidence “reasonably available to the defendant;” by all accounts Defendant has spent a significant

amount of time reviewing the evidence over the last ten days. However, the Court sees a second

limitation on the reach of § 3509(m), this one temporal.

       In the Court’s view, the plain language of § 3509(m) limits its reach to pre-trial discovery.

The statute specifically references Fed. R. Crim. P. 16, the rule governing “discovery and

inspection.” 18 U.S.C. § 3509(m)(2)(A). Moreover, when it defines “reasonably available,” the

statute speaks to “ample opportunity for inspection, viewing, and examination.” 18 U.S.C. §

3509(m)(2)(B) (emphasis added). The restrictions make sense at this preliminary stage. What the

statute seeks to prevent is the proliferation of child pornography via the discovery process. See

United States v. Johnson, 456 F.Supp.2d 1016, 1018 (N.D. Iowa 2006) (“The manifest purpose of

§ 3509(m) is to prevent the unauthorized release and distribution of child pornography that law



                                                  3
USDC IN/ND case 1:18-cr-00083-HAB-SLC document 201 filed 11/13/20 page 4 of 5


enforcement officers and the government have gathered for use in a criminal trial.”). It

accomplishes this goal by trading production via discovery for examination at a government

facility. Id. at 1019 (The requirement that “defendants, their attorneys and their experts be given

‘ample opportunity for inspection, viewing, and examination’ of the child pornography” assures

the defendant of “every reasonable opportunity to prepare his or her defense.”). In this way, it

assures that child pornography evidence will “remain in the care, custody, and control of either the

Government or the court.” 18 U.S.C. § 3509(m)(1).

       These same concerns are not implicated once the case goes to trial. Providing Defendant

access to evidence during the trial day and kept in the courthouse overnight poses little risk of

broader distribution. Rather, since the evidence will always remain within the courthouse, it will

always be in the care, custody, and control of the Court. This is true whether the evidence is at the

counsel table of the Government or Defendant.

       The Court further finds that allowing Defendant access to the restricted evidence during

trial comports with constitutional requirements of a fair trial. “Whether rooted directly in the Due

Process Clause of the Fourteenth Amendment or in the Compulsory Process or Confrontation

Clauses of the Sixth Amendment, the Constitution guarantees criminal defendants ‘a meaningful

opportunity to present a complete defense.’” Crane v. Kentucky, 476 U.S. 683, 690 (1986). Here,

Defendant represents that “significant portions [of the restricted evidence] will be relevant and

necessary for the presentation of my defense.” (ECF No. 193 at 1). “The right of an accused in a

criminal trial to due process is, in essence, the right to a fair opportunity to defend against the

State's accusations,” including the essential right to call witnesses and introduce evidence.

Chambers v. Mississippi, 410 U.S. 284, 294 (1973). Taking the Defendant at his word, the Court

can conceive of no rationale that restricts Defendant’s access to “relevant and necessary



                                                 4
USDC IN/ND case 1:18-cr-00083-HAB-SLC document 201 filed 11/13/20 page 5 of 5


information” to only those periods of time where he is presenting that information to the jury. The

Court finds that such restrictions unnecessarily run the risk of impeding the defense to

constitutional proportions.

       To proceed as the Government suggests would not only impair Defendant’s opportunity to

present a complete defense but would also unnecessarily prolong the trial. Following each

Government witness, the Court would be forced to take a recess while Defendant retrieved the

necessary documents from the Government’s computer, asked the Government that those

documents be printed, and then prepared the documents for use as exhibits. This may be minutes

for some witnesses, but potentially much longer for others. The Court is loath to waste the time of

the Court, the parties, and the jurors in this way, particularly where the Court finds that this

outcome is not mandated by the relevant statute. See, e.g., United States v. McNealy, 625 F.3d 858,

868 (5th Cir. 2010) (suggesting that defendant had the ability, § 3509(m) notwithstanding, to

“create[e] exhibits from the Government’s exhibits to support defense expert testimony.”).

       Considering the foregoing, and considering the arguments of the parties, the Court

ORDERS the Government to provide Defendant, on the first day of trial, the information made

available to Defendant for pre-trial inspection. This may be by simply moving the computer

hardware that Defendant has used for his review to the courtroom, producing a disc or discs

containing all restricted evidence that has been made available for his review, or some other means.

The Court SETS this matter for a further in-person hearing on November 13, 2020, at 1:30 p.m.

       SO ORDERED on November 13, 2020.

                                               s/ Holly A. Brady
                                              JUDGE HOLLY A. BRADY
                                              UNITED STATES DISTRICT COURT




                                                 5
